



COURT 
    OF APPEAL FOR BRITISH COLUMBIA




Citation:


Young 
          v. Borzoni et al,







2007 
          BCCA 16



Date: 20070123





Docket: CA32841

Between:

Marlene 
    Young and Eric Young

Appellants

(Plaintiffs)

And

Anthony 
    R. Borzoni, The Capital Regional District,

The 
    Region Housing Corporation, Amy Jaarsma, Kate Joy,

David 
    Weeks, The Corporation of the District of Saanich,

The 
    Saanich Police Department, Chief Constable Derek Egan,

Constable 
    Philip Richmond, Constable Paul Luhowy,

Constable 
    S. Edwards (nee Taylor), and Constable Trevor Dyck

Respondents

(Defendants)






Before:


The 
          Honourable Mr. Justice Thackray




The 
          Honourable Mr. Justice Lowry




The 
          Honourable Mr. Justice Chiasson








Eric 
          Young


In person for the Appellants




P.C. 
          Freeman, Q.C.


Counsel for the Respondents




Place 
          and Date of Hearing:


Victoria
,
British Columbia




December 
          5, 2006




Place 
          and Date of Judgment:


Vancouver
,
British Columbia




January 23, 2007








Written 
          Reasons by
:




The 
          Honourable Mr. Justice Thackray




Concurred 
          in by:




The 
          Honourable Mr. Justice Lowry

The 
          Honourable Mr. Justice Chiasson



Reasons 
    for Judgment of the Honourable Mr. Justice Thackray:

[1]

Marlene Young and Eric Young appeal the order entered upon the judgment 
    of Mr. Justice Bouck dismissing the action against Anthony Borzoni, a solicitor 
    who represented the other named defendants in related proceedings, on the 
    grounds that the statement of claim alleged no cause of action, that the action 
    was unnecessary, frivolous, vexatious, and that the action was an abuse of 
    the courts process.  The judgment was delivered orally (10 March 2005, Victoria 
    Registry No. 04-2367).

Background

[2]

The appellants entered into a tenancy agreement with the Capital Region 
    Housing Corporation for the rental of
apartment #
106
,
Beechwood

Park, 
    3936 Gordon Head Road, Victoria, British Columbia.  They moved into the suite 
    on or about
31 August 2001
.  The Corporation received complaints from other tenants regarding 
    the odour of marijuana smoke emanating from the appellants apartment.  Mr. 
    Young can legally smoke marijuana due to a medical condition from which he 
    suffers.

[3]

The appellants also laid complaints.  They alleged harassment and misconduct 
    by their neighbours, the Corporation and the Saanich Police Department.  On 
    10 July 2002 the appellants were served with a notice terminating the tenancy 
    effective 31 August 2002.  On 16 July 2002 the appellants filed an application 
    for arbitration by the Residential Tenancy Board.  The respondent, Mr. Borzoni, 
    represented the Corporation at the hearing before Arbitrator Gilbert.  In 
    extensive reasons dated 29 August 2002 Mr. Gilbert held that the Corporation 
    had established sufficient cause for ending the tenancy and dismissed the 
    appellants application to set aside the notice terminating the tenancy.

[4]

The appellants filed an application for a review of the arbitrators 
    decision with the Board.  On
4 September 2002
the Corporation applied to the Residential Tenancy Branch for 
    an order of possession, which was adjourned pending the Boards review decision.  
    In written reasons dated
4 October 2002 the application 
    for review was denied by Arbitrator Katz.

[5]

On 7 October 2002 the appellants commenced a court action seeking a 
    judicial review of the decisions of Arbitrators Gilbert and Katz:
Young 
    v. Capital Region Housing Corporation,
Action No. 02-4528.  Mr. Borzoni 
    was retained to represent the Corporation.  On 15 November 2002 the appellants 
    commenced Action No. 02-5145, naming The Capital Regional District and The 
    Saanich Police Department as respondents.  It alleged
Charter
breaches 
    based on interference with the rights of the petitioners to grow and use marijuana.  
    Madam Justice Dorgan ordered that the two actions be heard together commencing 
    on 18 February 2003. Mr. Borzoni was retained to represent both respondents. 
     Mr. Justice Macaulay dismissed the proceedings brought under both actions 
    in reasons dated 13 June 2003.

[6]

Mr. Justice Macaulay said as follows regarding Mr. Borzoni:

[114] 
     During his submission Mr. Young referred several times to his concern that 
    Mr. Borzoni, who acted as counsel for all the respondents, performed some 
    improper function related to this allegation.  There was simply no evidence 
    to support any allegation of wrongdoing on the part of counsel.

[7]

Mr. Justice Macaulay held at paragraph 80 that the appellants completely 
    failed to offer any evidentiary foundation capable of supporting the allegations 
    against the police and it is unnecessary for me to analyze them.  He concluded 
    as follows:

[131] As none of the alleged
Charter
breaches were made out, the 
    petition filed under Action 02/5145 is dismissed as against both the [Saanich 
    Police Department] and [The Capital Region District].

[8]

On 10 July 2003 the appellants filed a Notice of Appeal in the
Charter
proceeding.  The appeal was heard in April 2004.  In reasons for judgment, 
    cited as 2004 BCCA 224, the appeal was dismissed.  The Supreme Court of Canada 
    dismissed an application for leave to appeal:
[2004] S.C.C.A. No. 255 (Q.L.)
.

[9]

On 15 July 2003 the Corporation applied to the Residential Tenancy 
    Branch for an order of possession.  A hearing took place in June and July 
    2003, before Arbitrator Pyne.  He issued reasons in which he granted an order 
    of possession effective 31 August 2003.  On 21 July 2003 the appellants filed 
    a petition for judicial review of Mr. Pynes order: Action No. 03-3026.

[10]

On 19 August 2003 the appellants applied for an order prohibiting the 
    Corporation from proceeding with possession.  In oral reasons for judgment 
    Mr. Justice Bauman dismissed the application.  On 2 September 2003 the Corporation 
    obtained a writ of possession: Action No. 03-3574.  On 5 September 2003 the 
    appellants filed a Notice of Appeal from the decision granting the writ of 
    possession and for a stay of the order for possession.  This was dismissed 
    on 12 September 2003.  The appellants consented to vacate the premises by 
    31 October 2003.

[11]

The appellants commenced defamation Action No. 04-0304 in the Supreme 
    Court on 23 January 2004.  That action named several former tenants in the 
    Beechwood complex, some of whom had testified before Arbitrator Gilbert.

[12]

On 28 May 2004 the appellants commenced this action alleging that Mr. 
    Borzoni owed a duty to care to the plaintiffs as non-client third persons.  
    The specifics included allegations that Mr. Borzoni influenced neighbours 
    to intimidate the plaintiffs and that other defendants, with and/or under 
    advice of Defendant Mr. Borzoni engaged in a pattern of harassment.  The 
    relief claimed against Mr. Borzoni is for aggravated and punitive damages 
    in the amount of $1 million for acting with malice and in bad faith; and 
    damages in the amount of $70,000 for intentional infliction of mental suffering 
    causing pain and suffering, emotional stress and mental anxiety, and loss 
    of enjoyment of life; and $40,000 for costs to trial.

[13]

On 13 October 2004 Mr. Young wrote to Mr. Borzoni and asked if he was 
    continuing to act as Counsel in [Action No. 04-0304] in light of the conflict 
    of interest between you and your clients.  On 8 November 2004 he told Mr. 
    Borzoni that given the nature of the scandalous allegations made against 
    him in Action No. 04-2366 which amount to breaches of your professional ethics 
    and to violations of the law, it is inappropriate for you to act as Counsel 
    in these matters.  He added that he would be seeking to have Mr. Borzoni 
    removed as Solicitor of Record.  In a subsequent letter of the same date 
    Mr. Young purported to delete the word scandalous.

[14]

On 4 November 2004 counsel for Mr. Borzoni informed Mr. Young that 
    she would be applying for an order dismissing the action against her client.  
    On
5 November 2004
Mr. Young served a notice of motion to have Mr. Borzoni 
    removed as solicitor of record in Action No. 04-0304.  Agreement was reached 
    that Mr. Youngs motion would await the hearing of Mr. Borzonis motion.  
    Mr. Borzonis motion was heard by Mr. Justice Bouck and it is his decision 
    that is appealed herein.

Reasons for Judgment of Mr. Justice Bouck

[15]

Mr. Justice Bouck noted that Mr. Borzoni was applying for dismissal 
    of the action as against him pursuant to Rule 19(24)(a), (b) and (d) of the 
    Rules of the Supreme Court of British Columbia.  They provide as follows:

19(24) 
    At any stage of a proceeding the court may order to be struck out or amended 
    the whole or any part of an endorsement, pleading, petition or other document 
    on the ground that

(a) it discloses no reasonable claim  ,

(b) it is unnecessary, scandalous, frivolous, or vexatious,

(d) it is otherwise an abuse of the process of the court,

and 
    the court may grant judgment or order the proceedings to be stayed or dismissed 
    and may order the costs of the application to be paid as special costs.

[16]

Mr. Justice Bouck said Mr. Young was a tenant on the premises during 
    a period of about November 2001 to April 2002 and he noted they had been 
    evicted, resulting in litigation.  The full balance of his reasons are as 
    follows:

[5] 
    The plaintiffs allege Mr. Borzoni breached his professional ethics while acting 
    for the defendants in the earlier proceedings.  They also say Mr. Borzoni 
    owed them a duty of care, his conduct was malicious, it caused them nervous 
    shock, and severe psychological harm.  They claim compensatory, aggravated, 
    and punitive damages of $1,000,000 for Mr. Borzonis alleged bad faith conduct 
    while acting for the other defendants in this case.

[6] 
    I agree with the written argument advanced by counsel for Mr. Borzoni presented 
    to me at the hearing.  The plaintiffs seek to try the eviction issue all over 
    again.  While acting for the defendants in the other proceedings, the alleged 
    facts do not support the Youngs contention that he owed the Youngs a duty 
    of care.  A lawyer owes an ethical duty to the court to be candid and fair, 
    but the only party to whom a lawyer owes an actionable duty is to his or her 
    client,
Lawrence v. Sandilands
, 2003 B.C.J. No. 343 (B.C.S.C.), at 
    paragraph 79, Wedge, J.

[7] 
    If lawyers owed a duty of care to their opponents clients then, before taking 
    any steps in an action, lawyers on both sides would have to consult with the 
    other lawyers clients.  They would have to ensure they would not breach their 
    duty of care to those adversarial parties.  If the effect of the proposed 
    proceeding was adverse to those opponents, the action could not proceed, even 
    though it was a necessary procedure to protect their own clients interests.  
    Our adversarial system of justice could not function in these circumstances.

[8] 
    The Youngs statement of claim fails to plead the necessary elements of the 
    tort of intentional infliction of nervous shock or that Mr. Borzoni acted 
    without legal justification.  The statement of claim does not establish any 
    overt act of a flagrant and extreme nature done by Mr. Borzoni without legal 
    justification that would give rise to his liability for intentionally inflicting 
    nervous shock,
Linden 
    and Klar, Remedies in Tort
, at pages 10-7 and 10-11.

[9] 
    A statement of claim can be vexatious or abusive when the grounds raised tend 
    to be rolled forward into subsequent actions repeated and supplemented with 
    actions brought against the lawyers who have acted against the litigants in 
    earlier proceedings.

[10] 
    Many of the facts and issues underlying the Youngs claim against Mr. Borzoni 
    were previously determined in other proceedings arising out of the same set 
    of facts.  That makes the claim against Mr. Borzoni unnecessary, scandalous, 
    vexatious, and frivolous as well as an abuse of the courts process,
Lawrence 
    v. Sandilands
,
supra
, at paragraphs 95 and 96.

[11] 
    One must have deep sympathy for Mr. Young and his fight to ward off the devastating 
    effects of multiple sclerosis.  On the other hand, he seems to believe he 
    is a person who has all the rights.  In his eyes, everyone else only has responsibilities 
    and those responsibilities are to him.  Happily, most other Canadians do not 
    possess similar selfish qualities.

[12] 
    The plaintiffs have become professional litigants.  They are using the court 
    system as a play thing to harass others they do not like.  Instead of getting 
    on with their lives, they choose to alienate others who might choose to help 
    them.

Judgment

[13] For these reasons, I grant Mr. Borzonis application to dismiss the 
    plaintiffs claim against him.  Costs follow the event.

Analysis

[17]

I will analyze this case using, in altered wording, the errors that 
    are alleged by the appellants.

1. No reasonable cause of action against Mr. Borzoni 
    is disclosed in the statement of claim

[18]

Rule 19(24)(a) provides that the court may strike out the whole or 
    any part of a pleading on the ground that it discloses no reasonable claim 
    and may order the proceedings to be dismissed.  The appellants argue that 
    Bouck J. erred when he dismissed their claims in tort against Mr. Borzoni.

[19]

The Supreme Court of Canada set out in
Odhavji Estate v. Woodhouse
,
[2003] 3 S.C.R. 263
the test for striking out a statement of claim on the basis 
    that it disclosed no reasonable claim
:

[14] 
     a court may strike out a statement of claim that discloses no reasonable 
    cause of action.  The rules with respect to striking out a statement of claim 
    are much the same in other provinces.  In British Columbia, for example, Rule 
    19(24)(a) of the
Rules of Court
, B.C. Reg. 221/90, states that a court 
    may strike out a pleading on the ground that it discloses no reasonable claim.

[15] 
    An excellent statement of the test for striking out a claim under such provisions 
    is that set out by Wilson J. in
Hunt v. Carey Canada Inc
., [1990] 2 
    S.C.R. 959, at p. 980:

... assuming that the facts as stated in the statement of claim can be 
    proved, is it plain and obvious that the plaintiff's statement of claim 
    discloses no reasonable cause of action?  As in
England, if there is a chance that the plaintiff 
    might succeed, then the plaintiff should not be driven from the judgment 
    seat.  Neither the length and complexity of the issues, the novelty of the 
    cause of action, nor the potential for the defendant to present a strong defence 
    should prevent the plaintiff from proceeding with his or her case. Only if 
    the action is certain to fail because it contains a radical defect ... should 
    the relevant portions of a plaintiff's statement of claim be struck out ... 
    .

The test is a stringent one.  The facts are to be taken as pleaded.  When 
    so taken, the question that must then be determined is whether  it is plain 
    and obvious that the action must fail.  It is only if the statement of claim 
    is certain to fail because it contains a radical defect that the plaintiff 
    should be driven from the judgment.

[20]

The Rules of the Supreme Court of British Columbia provide as follows:

19(1) 
    A pleading should be as brief as the nature of the case will permit and must 
    contain a statement in summary form of the material facts on which the party 
    relies, but not the evidence by which the facts are to be proved.

19(9.1) 
    Conclusions of law may be pleaded only if the material facts supporting them 
    are pleaded.

Material fact is defined in
Delaney & Friends Cartoon Productions 
    Ltd. v. Radical Entertainment Inc.
, 2005 BCSC 371 at paragraph 9 as, 
    one that is essential in order to formulate a complete cause of action.  
    If a material fact is omitted, a cause of action is not effectively pleaded.

[21]

Those portions of the statement of claim that directly involve Mr. 
    Borzoni are as follows:

1. 
    This claim arises out of the actions of the Defendants and their parts in 
    the events which took place, from July 2001 to April 2004, surrounding the 
    Plaintiffs residency in apartment #106 at Beechwood
Park
, 3936 Gordon Head 
    Road, Victoria
, B.C.

18. 
    Defendant Anthony R. Borzoni, partner at Randall & Company and now working 
    at Jones Emery Hargreaves Swan, Victoria, B.C. was counsel for the Defendants 
    CRD, CRHC, and SPD, in this matter, at the material times.

34. 
    Defendant Mr. Borzoni owes a duty to care to the Plaintiffs as non-client 
    third persons.

40. 
    The Defendants were intolerant of Plaintiff Mr. Youngs consumption and the 
    Plaintiffs cultivating of cannabis for medicinal purpose and intended, in 
    bad faith, to eradicate what they perceived to be a problem in a social housing 
    complex managed by Defendant CRHC.

41. 
    The Defendants knew that there was no secondhand smoke in the hallway from 
    Plaintiff Mr. Youngs medicinal consumption of cannabis.

45. 
    The Defendants received many written and oral complaints from the Plaintiffs 
    about the harassment the Plaintiffs were suffering at the hands of some of 
    their neighbours while living at Beechwood
Park
, the conduct of 
    the officers of Defendant SPD, and employees and/or officers of the CRD and/or 
    CRHC.

46. 
    The Defendants failed to stop, allowed, influenced, encouraged, coordinated, 
    and/or supported the efforts of some of the Plaintiffs neighbours to intimidate 
    and disrupt the life of the Plaintiffs, over a period of more than 2 years 
    with the intention to drive the Plaintiffs out of their subsidized home, including 
    but not limited to, attempts to collide with the Plaintiffs moving car, vandalism 
    to the Plaintiffs property, uttering threats, trespassing, and watching of 
    the Plaintiffs and their home.

47. 
    Employees and/or officers of Defendants CRD and/or CRHC, including but not 
    limited to, Defendants Ms. Jaarsma, Ms. Joy, and Mr. Weeks, with and /or under 
    advice of Defendant Mr. Borzoni, engaged in a pattern of harassment, including 
    but not limited to, malicious written correspondence, attempts to inspect, 
    trespassing, taking of pictures, and watching of the Plaintiffs and their 
    home.

59. 
    Defendants Mr. Borzoni, CRD and CRHC have not respected the Plaintiffs right 
    to appeal by taking legal steps without allowing for the Plaintiffs to follow 
    the legal process.

63. 
    The Defendants CRD, CRHC, and SPD, with and/or under advice of Defendant Mr. 
    Borzoni, fabricated and falsified documents, including but not limited to, 
    documents destined for RTB and for the Supreme Court of British Columbia.

64. 
    Defendant Mr. Borzoni wrote and commissioned affidavits, in connection to 
    litigation related to the Plaintiffs tenancy at Beechwood
Park
, knowing them 
    to be false and/or reckless to their veracity.

65. 
    Defendant Mr. Borzoni knowingly and/or reckless to their veracity made false 
    statements in regards to the Plaintiffs in his opening statements at the RTB, 
    in the Supreme Court of British Columbia, and in the Court of Appeal for British 
    Columbia.

67. 
    Defendant Mr. Borzoni, the Officers of Defendant SPD, including but not limited 
    to, Defendant Chief Constable Egan and the Defendant Constables, and employees 
    and/or officers of Defendants CRD and/or CRHC, including but not limited to, 
    Defendants Ms. Jaarsma, Ms. Joy, and Mr. Weeks, through their malicious conduct, 
    as set out above, intended to inflict nervous shock.

83. 
    Defendant Borzoni was negligent in his duty to care owed to the Plaintiffs 
    as non-client third persons when he made false statements, ignored and/or 
    assisted his clients in fabricating documents and harassing the Plaintiffs, 
    as set out above.

84. 
    As a consequence of the Defendants conduct, as set out above, the Plaintiffs 
    have lost trust in government, police forces, landlords, and communities.

85. 
    As a result of the Defendants conduct, as set out above, the Plaintiffs lost 
    their sense of security, their peace and quiet enjoyment of their home, including 
    their patio, while living at Beechwood
Park
and eventually 
    lost their affordable home with all the ensuing economic and quality of life 
    benefits.

87. 
    The Defendants conduct, as set out above, has caused severe emotional stress 
    and mental anguish, and extreme despair.

Relief

The 
    Plaintiffs claim as follows:

(c) 
    compensatory damages against all Defendants for intent to inflict nervous 
    shock causing severe psychological harm:

$10,000 for pain and suffering;

$40,000 for legal costs to trial;

$20,000 for emotional stress and mental anxiety;

$40,000 for loss of enjoyment of life; and general damages;



(g) 
    aggravated and punitive damages against Defendant Mr. Borzoni for acting with 
    malice and in bad faith:

$1,000,000 for negligence of duty to care to non-client third persons.

(o) costs

[22]

The appellants submit that these pleadings disclose the material facts 
    essential in order to formulate two complete causes of action in tort against 
    Mr. Borzoni: a) intentional infliction of nervous shock and b) breach of duty 
    of care.

a) Intentional infliction of nervous shock/mental suffering

[23]

In
Frame v. Smith
, [1987] 2 S.C.R. 99 at 127, Wilson 
    J. (dissenting) wrote:

The 
    requirements of this cause of action [the tort of intentional infliction of 
    mental suffering] were set out in the case of
Wilkinson v. Downton
, 
    [1897] 2 Q.B.D. 57.  In that case the defendant as a practical 
    joke told the plaintiff that her husband had been involved in an accident 
    and had broken his legs.  The plaintiff believed the defendant and 
    as a result suffered nervous shock and a number of physical consequences.  In 
    granting recovery, Wright J. stated (at p. 59):

One 
    question is whether the defendants act was so plainly calculated to produce 
    some effect of the kind which was produced that an intention to produce it 
    ought to be imputed to the defendant, regard being had to the fact that the 
    effect was produced on a person proved to be in an ordinary state of health 
    and mind.  I think that it was.  It is difficult to imagine 
    that such a statement, made suddenly and with apparent seriousness, could 
    fail to produce grave effects under the circumstances upon any but an exceptionally 
    indifferent person, and therefore an intention to produce such an effect must 
    be imputed, and it is no answer in law to say that more harm was done than 
    was anticipated, for that is commonly the case with all wrongs.  The 
    other question is whether the effect was, to use the ordinary phrase, too 
    remote to be in law regarded as a consequence for which the defendant is answerable.

[24]

In
Prinzo v. Baycrest Centre for Geriatric Care
(2002), 
    60 O.R. (3d) 474 (
C.A.
),
Weiler J.A. wrote:

[48] 
    A review of the case-law and the commentators confirms the existence of the 
    tort of the intentional infliction of mental suffering, the elements of which 
    may be summarized as:  (1) flagrant or outrageous conduct; (2) calculated 
    to produce harm; and (3) resulting in a visible and provable illness.

The appellants agree with this and with Mr. Justice Boucks finding that 
    a pleading of intentional infliction of nervous shock must include an allegation 
    of an overt act of a flagrant and extreme nature done by Mr. Borzoni without 
    legal justification.

[25]

The appellants assert that the statement of claim contains the required 
    material facts and that they must be taken to be true and are thus beyond 
    scrutiny.  The authority usually cited in support of this proposition is
Hunt 
    v. Carey Canada Inc.
, [1990] 2 S.C.R. 959 at 978 where Madam Justice 
    Wilson referred to
Minnes v. Minnes
(1962), 39 W.W.R. 112 (B.C.C.A.) 
    wherein Norris J.A. said at page 116 that what was required of the plaintiff 
    on a motion to strike out a claim was to show that on the statement of claim, 
    accepting the allegations therein made as true, there was disclosed  a proper 
    case to be tried.  Wilson J. concluded at page 991 that on a motion to strike 
    we are required to assume that the
facts
as pleaded are true.

[26]

A consideration of that premise was discussed in
Operation Dismantle 
    Inc. v. The Queen
,

[1985] 1 S.C.R. 441, often referred to as 
    the Cruise Missile

case.  Dickson J. at page 447, said the causal 
    link between the defendant and the alleged violation of the appellants rights 
    was simply too uncertain, speculative and hypothetical to sustain a cause 
    of action.  At page 449 he cited
Attorney General of Canada v. Inuit 
    Tapirisat of Canada
, [1980] 2 S.C.R. 735 at 740, where Estey J. said:

As 
    I have said, all the facts pleaded in the statement of claim must be deemed 
    to have been proven.  On a motion such as this a court should, of course, 
    dismiss the action or strike out any claim made by the plaintiff only in plain 
    and obvious cases and where the court is satisfied that the case is beyond 
    doubt:
Ross v. Scottish Union and National Insurance Co.
(1920), 47 
    O.L.R. 308 (App. Div.).

However, Dickson J. went on to say ay page 455:

27. 
    We are not, in my opinion, required by the principle enunciated in
Inuit 
    Tapirisat
,
supra
, to take as true the appellants allegations concerning 
    the possible consequences of the testing of the cruise missile.
The rule 
    that the material facts in a statement of claim must be taken as true for 
    the purpose of determining whether it discloses a reasonable cause of action 
    does not require that allegations based on assumptions and speculations be 
    taken as true.
The very nature of such an allegation is that it cannot 
    be proven to be true by the adduction of evidence.  It would, therefore be 
    improper to accept that such an allegation is true.
No violence is done 
    to the rule where allegations, incapable of proof, are not taken as proven
.

[Emphasis added.]

[27]

In Madam Justice Wilsons concurring minority reasons, she agreed that 
    the statement of claim should be struck out. However, she wrote at pages 477 
    to 479 that several of the allegations in the statement of claim were statements 
    of intangible fact inviting inferences and anticipating probable consequences, 
    and that those allegations might be susceptible to proof by inference from 
    real facts or by expert testimony or through the application of common sense 
    principles.  She added:

We may entertain serious doubts that the plaintiffs will be able to prove 
    them by any of these means.  It is not, however, the function of the Court 
    at this stage to prejudge that question.  I agree with Cattanach J. that the 
    statement of claim contains sufficient allegations to raise a justiciable 
    issue.

[28]

In
Rogers v. Bank of Montreal
(1985), 64 B.C.L.R. 63 
    (S.C.) the defendants applied to strike out the writ and statement of claim 
    as disclosing no cause of action.  Mr. Justice McKenzie said, at page 101:

I cannot accept the allegations in the statement of claim as true in 
    the sense of there being any actions of the defendants which were truly directed 
    against the target separate from Abacus.  It is true that the statement of 
    claim says the allegations have a separate target but the reality is that 
    they do not.  I see only language, not reality.  It is the same story with 
    a different title.

[29]

On appeal, (1986), 9 B.C.L.R. (2d) 190 (
C.A.
), Mr. Justice Esson, referring to that paragraph, said at page 
    192:

Insofar 
    as that passage reflects the process which was carried out at great length 
    by Mr. Justice McKenzie of subjecting the allegations in the pleadings to 
    sceptical analysis in order to determine their true character, I consider 
    that to have been an entirely appropriate procedure.

Esson J.A. added that there was a necessity to go behind the form of the 
    proceeding in order to get at its true nature, and that must be done even 
    when the matter is dealt with on the pleadings.  However, he said at page 
    193 that it was not right to go so far as to consider the intrinsic improbability 
    that these defendants would do what they were alleged to have done.  This 
    is an application on the pleadings and essentially must be decided upon what 
    is alleged there.  He continued:

The 
    approach taken by the chambers judge appears to have resulted from some of 
    the language used by the Supreme Court of Canada in the
Cruise Missile
case [
Operation Dismantle
] and in particular certain observations to 
    the effect that the court was not required to accept as true certain allegations 
    that were made by the plaintiffs there.  But those were allegations of a special 
    nature; they were allegations to the effect that to allow testing of the Cruise 
    missile would increase the likelihood of nuclear war.  It was in relation 
    to that that Chief Justice Dickson said [p. 455]:

The very nature of such an allegation is that it cannot be proven to be 
    true by the adduction of evidence.  It would, therefore, be improper to accept 
    that such an allegation is true.  No violence is done to the rule where allegations, 
    incapable of proof, are not taken as proven.

When regard is had to the special nature of the allegations, I think it 
    is clear that that case must be viewed with great caution as a general authority 
    touching on the extent to which allegations in pleadings should be taken as 
    true in proceedings of this kind.

[30]

It is clear that great caution must be taken in relying on
Operation 
    Dismantle
as a general authority that allegations in pleadings should 
    be weighed as to their truth in proceedings of this kind.  However, my consideration 
    of the above authorities leads me to the conclusion that it is not fundamentally 
    wrong to look behind the allegations in some cases.  This can be taken from 
    the statement of Estey J. in
Operation Dismantle
that the rule 
     does not require that allegations based on assumptions and speculation be 
    taken as true.   No violence is done to the rule where allegations, incapable 
    of proof, are not taken as proven.  This is also supported by the comment 
    of Esson J. A. in
Rogers
that, the process  of subjecting the allegations in the pleadings 
    to sceptical analysis in order to determine their true character, I consider 
    that to have been an entirely appropriate procedure.

[31]

Therefore, in my opinion, considering the circumstances, litigation 
    history and allegations in the case at bar it is appropriate to subject them 
    to a sceptical analysis.  Paragraphs 40, 41, 45, 46 and 47 of the statement 
    of claim allege, against
all of the defendants
,  intolerance, deceit, 
    harassment, intimidation, writing malicious letters, falsifying documents 
    and, in general, in disrupting the appellants lives.  They include an allegation 
    that all of the defendants allowed, encouraged and influenced some of the 
    Youngs neighbours in attempts to collide with the Plaintiffs moving car, 
    vandalism to the Plaintiffs property, uttering threats, trespassing, and 
    watching of the Plaintiffs and their home.  Paragraph 63 alleges that the 
    corporate defendants, under advice of Defendant Mr. Borzoni, fabricated 
    and falsified documents destined for the Tribunal and the Supreme Court.

[32]

Most of these wide and sweeping allegations would not, even if true, 
    ground an action for intentional infliction of nervous shock or for negligence 
    by way of a breach of duty.  However, particularly in that they are directed 
    at all defendants, which includes a police department, a Regional District, 
    corporations and individuals, the allegations can only be viewed as wild speculation.  
    As said by Mr. Justice McKenzie, they are only language, not reality.  More 
    substantively it can be said, paraphrasing from
Operation Dismantle
, 
    that they are but speculation and it is not required that they be taken as 
    true.

[33]

Only paragraphs 64 and 65 single out Mr. Borzoni.  They assert that 
    he participated in writing and commissioning affidavits that he knew were 
    false and that he knowingly made false statements to the Tribunal, the Supreme 
    Court and to this Court.  There was no such finding by the Tribunal, the allegations 
    were specifically rejected by Mr. Justice Macaulay of the Supreme Court and, 
    for my part, I reject them with respect to this Court.

[34]

In
Operation Dismantle
Madam Justice Wilson suggested 
    at paragraph 79 that when statements of intangible fact are pleaded, some 
    invite inferences while others anticipate probable consequences.  She 
    said that these may be susceptible to proof by inference from real facts 
    or by expert testimony or through the application of common sense principles. 
     However, the case at bar has the unique concession by Mr. Young, given at 
    the oral hearing, that the appellants have no evidence that Mr. Borzoni counselled 
    any inappropriate conduct on the part of his clients or participated in the 
    events alleged.  Mr. Young said that all they have is that Mr. Borzoni was 
    seen at Beechwood Gardens.  There is no possibility, particularly in that 
    client privilege stands in the way, of the appellants ever obtaining any evidence 
    in support of such allegations - allegations based purely on assumptions and 
    speculation.

[35]

However, even if the facts are taken as pleaded to be true, I am of 
    the opinion that the statement of claim still fails to plead the material 
    facts necessary to complete the cause of action in the tort of intentional 
    infliction of nervous shock.  While intentional infliction of mental suffering 
    may arise from a deliberate course of conduct over time (see
Clark v. Canada
,
[1994] 3 F.C. 323 (T.D.)), 
    the conduct must not only be flagrant, outrageous and extreme, but also of 
    a type
calculated to cause
a recognizable psychiatric illness in the 
    plaintiff.

[36]

The statement of claim alleges that Mr. Borzonis conduct resulted 
    in a visible and provable illness and that through his alleged malicious conduct 
    he intended to inflict nervous shock, anguish, and extreme despair.  In
Guay 
    v. Sun Publishing Co
.,
[1953] 2 S.C.R. 216 
    at 238, Estey J., in his majority concurring judgment, set out
what 
    must be proved on the latter element in order that damages may be recovered 
    citing the following from
Pollock on Torts
, 15th ed. at p. 37:

A state of mind such as fear or acute grief is not in itself capable of 
    assessment as measurable temporal damage.  But visible and provable illness 
    may be the natural consequence of violent emotion, and may furnish a ground 
    of action against a person whose wrongful act or want of due care produced 
    that emotion.  In every case the question is whether the shock and the illness 
    were in fact natural or direct consequences of the wrongful act or default; 
    if they were, the illness, not the shock, furnishes the measurable damage, 
    and there is no more difficulty in assessing it than in assessing damages 
    for bodily injuries of any kind.

[37]

In my opinion the pleaded material facts do not support the proposition 
    that the suggested injuries were caused by the alleged actions of Mr. Borzoni.  
    Recognizable psychiatric illnesses, such as are defined in the
Diagnostic 
    and Statistical Manual of Mental Disorders
(DSM-IV) for example, amount 
    to visible and provable illnesses for the purposes of the tort of the intentional 
    infliction of mental suffering.  However, emotional stress, mental anguish 
    and despair, the emotional states pleaded by the appellants, are not generally 
    accepted as amounting to visible and provable illness for the purposes of 
    the tort of the intentional infliction of mental suffering.

In
Mustapha v. Culligan of Canada 
    Ltd.
,
[2006] O.J. No. 4964
(Q.L.) (C.A.), the Ontario

Court of Appeal reaffirmed its earlier position with 
    respect to liability in cases of psychiatric harm:

In Canadian law, a plaintiff can recover for the negligent infliction 
    of psychiatric damage if he or she establishes two propositions - first, that 
    the psychiatric damage suffered was a foreseeable consequence of the negligent 
    conduct; second, that the psychiatric damage was so serious that it resulted 
    in a recognizable psychiatric illness: see Linden,
Canadian Tort Law
,
supra
, at pp. 389-92.

[38]

The principle that the psychiatric damage must be so serious that it 
    results in a recognizable psychiatric illness is not novel: See for example:
Topgro Greenhouses Ltd. v. Houweling
, 2006 BCCA 183 at para. 
    62; Mackenzie J.A.s minority concurring judgment in
Devji v.
Burnaby (District)
, 1999 BCCA 599 at paras. 
    79-113;
Kalaman v. Singer Valve Co
.
(1997), 93 B.C.A.C. 
    93 at para. 63
.

[39]

The appellants have not, in my opinion, demonstrated any error on the 
    part of Bouck J. in his conclusion that the statement of claim fails to plead 
    the necessary elements of the tort of intentional infliction of nervous shock.

[40]

While this aspect of

the appeal is complete with the above analysis, 
    Mr. Young spent considerable effort in the oral hearing arguing that Bouck 
    J. overlooked, neglected, or misapprehended paragraphs 1, 41, 45-47 of the 
    appellants statement of claim.  The reference to paragraph 1 is to Bouck 
    J.s comment that the appellants were tenants from about November 2001, 
    whereas they apparently moved in about 31 August 2001.  At the oral hearing 
    Mr. Young said the main events occurred before we moved in.  However, as 
    noted by Mr. Justice Macaulay at paragraph 16 of his reasons, the appellants 
    difficulties commenced with the receipt of an anonymous letter on 7 October 
    2001.  That letter was but a courteous suggestion that the appellants allow 
    smoke to disperse outside through windows or doors, rather than into the common 
    hallways of the building.  The appellants replied with a spiteful letter.  
    Mr. Young reported the letter he had received to the Corporation which, to 
    that point, had not received any complaints.  It was not until 20 October 
    2001 that complaints surfaced regarding marijuana smoke.  On about 26 October 
    2001 a lawyer for the Youngs sent a letter to the Corporation.

[41]

Paragraph 46 states that the intimidation of the appellants and the 
    disruption of their lives took place over a period of two years.  No alleged 
    intimidation or harassment could have commenced before 7 October 2001, the 
    date the Youngs received the anonymous letter.  There is nothing to substantiate 
    that the main events occurred before that date.  In any event, there is 
    no suggestion that the judge was not aware of the factual events, regardless 
    of the dates.  Nothing turns on the date of occupancy relied on by the judge.

[42]

Paragraph 41 states that all of the defendants knew there was no second 
    hand smoke in the hallway.  The appellants rely on this to say the actions 
    of Mr. Borzoni were based on known falsehoods - namely, allegations that 
    the appellants were unreasonably disturbing some neighbours - and the allegations 
    were without legal justification.  That pleading is not capable of supporting 
    the claim of intentional infliction of nervous shock.  Even on its face it 
    is but an innuendo of unprofessional conduct by Mr. Borzoni.

[43]

With respect to paragraphs 45, 46 and 47, the appellants factum reads 
    as follows:

Further, the learned Chambers Judge overlooked, neglected, or misapprehended 
    paras. 45, 46 and 47 of the Statement of Claim which plead[ed] that Respondent 
    Mr. Borzoni gave advice to Defendants CRHC, and SPD to allow, influence, encourage, 
    coordinate, and/or support the efforts of some of the Appellants neighbours 
    and staff of Defendant CRHC to intimidate and disrupt the lives of the Appellants 
    with the intention to drive the Appellants out of their subsidized home and 
    gave advice to ignore the Appellants plea for assistance.

The appellants expand on this by submitting that a reasonable person in 
    the position of Respondent Mr. Borzoni would reasonably foresee an emotional 
    upset on the part of the appellants who  were being harassed by some neighbours 
    and staff of [the Corporation].

[44]

Paragraph 47 does
not
allege that Mr. Borzoni advised anybody 
    to trespass, write malicious letters or engage in harassment of the appellants. 
     It does not make an allegation that Mr. Borzoni gave advice to drive the 
    Appellants out of their subsidized home and [give] advice to ignore the Appellants 
    plea for assistance.  In that Mr. Borzoni was legal counsel to defendants 
    it follows that they were under advice of Defendant Borzoni.  That plea 
    is not material to the claim of intentional infliction of nervous shock.

[45]

Bouck J. did not err in concluding that the statement of claim fails 
    to plead the necessary elements of the tort of intentional infliction of nervous 
    shock.

b) Breach of duty of care (negligence)

[46]

Writing for the Court in
Odhavji
,
Iacobucci
J. stated at paragraph 44 that:

In order for an action in negligence to succeed, a plaintiff must be able 
    to establish three things: (i) that the defendant owed the plaintiff a duty 
    of care; (ii) that the defendant breached that duty of care; and (iii) that 
    damages resulted from that breach.  The primary question that arises on this 
    appeal is in respect of the first element, namely, whether the defendants 
    owed to the appellants a duty to take reasonable care.

The same primary question arises on this appeal.

[47]

The appellants submit that Mr. Borzoni owed them a duty of care, that 
    he breached that duty and that the breach inflicted loss and damage to them.  
    They say that Bouck J. erred when he found that there was no such duty owed 
    by Mr. Borzoni to the appellants.  To merely plead that there is a duty of 
    care is a conclusion of law which Rule 19(9.1) provides must be supported 
    by material facts.  The appellants pleaded this conclusion of law in paragraph 
    13 of their statement of claim, but not the material facts supporting that 
    conclusion.

[48]

The following statement from

Odhavji
is instructive:

[45] 
    It is a well-established principle that a defendant is not liable in negligence 
    unless the law exacts an obligation in the circumstances to take reasonable 
    care.  As Lord Esher concluded in
Le Lievre v. Gould
, [1893] 1 Q.B. 
    491 (C.A.), at p. 497, [a] man is entitled to be as negligent as he pleases 
    towards the whole world if he owes no duty to them.  Duty may therefore 
    be defined as an obligation, recognised by law, to take reasonable care to 
    avoid conduct that entails an unreasonable risk of harm to others.

[46] 
    It is now well established in Canada that the existence of such a duty is 
    to be determined in accordance with the two-step analysis first enunciated 
    by the House of Lords in
Anns v. Merton London Borough Council
, [1978] 
    A.C. 728, at pp. 751-52:

First 
    one has to ask whether, as between the alleged wrongdoer and the person who 
    has suffered damage there is a sufficient relationship of proximity or neighbourhood 
    such that, in the reasonable contemplation of the former, carelessness on 
    his part may be likely to cause damage to the latter - in which case a prima 
    facie duty of care arises.  Secondly, if the first question is answered affirmatively, 
    it is necessary to consider whether there are any considerations which ought 
    to negative, or to reduce or limit the scope of the duty or the class of person 
    to whom it is owed or the damages to which a breach of it may give rise.

[49]

There are no material facts pleaded in the appellants statement of 
    claim which could establish that as between Mr. Borzoni and the Youngs there 
    is a sufficient relationship of proximity such that, in the reasonable contemplation 
    of the former, carelessness on his part may be likely to cause damage to the 
    latter.

[50]

Mr. Justice Bouck stated that the only party to whom a lawyer owes 
    an actionable duty is to his or her client.  In support he referenced
Lawrence 
    v. Sandilands
, 2003 BCSC 211:

[79] While a solicitor may owe an ethical duty to the court to be candid 
    and fair, the only party to whom a solicitor owes an actionable duty is his 
    or her client (
Jensen v. MacGregor
(1992), 65 B.C.L.R. (2d) 224 at 
    p. 228 (B.C.S.C.)).

I raise this because I do not accept that statement of law as being absolute. 
     In
Garrant v. Cawood
(1984), 40 Sask. R. 162 (Q.B.), affd 
    (1985) 40 Sask. R. 155 (C.A.), Matheson J. said at paragraph 10 that a professional 
    person can be liable in tort to other persons than his client for breach of 
    a duty to use reasonable care in the performance of professional activities.  
    Matheson J. was citing
Haig v. Bamford
, [1977] 1 S.C.R. 466, 
    where the Supreme Court considered whether accountants might be found to owe 
    a duty of care to third-parties not their employer or client.  The majority 
    held that a duty of care could arise in such circumstances when the accountant 
    had actual knowledge of the limited class of persons that would use and rely 
    on the accountants financial statement and the auditors report thereon. 
     A direct analogy between accountants as discussed in
Haig
and 
    lawyers as in the present case is not possible in that lawyers do not generally 
    produce statements or reports intended to be relied on by third-parties.

[51]

The circumstances in
Crooks v. Manolescu
, [1995] B.C.J. 
    No. 17 (Q.L.) (S.C.) are closely analogous to the case at bar.  Solicitor 
    A was alleged to have assisted a client to falsely shield assets from execution.  
    In an action brought on behalf of persons said to have been defrauded, solicitor 
    A was named as a defendant.  Solicitor B acted for solicitor A and it was 
    submitted that she owed to the plaintiffs a fiduciary duty and a duty to 
    take care in respect of the plaintiffs interests.  The allegations against 
    her included failing to warn the plaintiffs of fraudulent acts by her client 
    and continuing to act in circumstances where she ought to have known of fraudulent 
    activity.

[52]

An application was brought to strike out portions of the statement 
    of claim as disclosing no reasonable claim.  In a well written judgment Master 
    Bolton said:

[8] 
     The existence of a fiduciary duty or duty of care is not an allegation of 
    fact, however, but a conclusion of law which must depend on proof (or for 
    present purposes, allegations) of fact.  And particulars of the 
    breach of a duty are not relevant to the question of the existence of the 
    duty.  Thus, while I accept as a fact, for example, for the purposes 
    of this hearing, that [solicitor B] filed affidavits which she ought to have 
    known were false, that fact is of absolutely no significance to the question 
    of the existence of a duty of care to the plaintiffs.

. . .

[10] 
     the plaintiffs position is tantamount to an assertion that all counsel 
    who represent litigants owe a fiduciary duty or a duty of care to the other 
    party to the litigation.  This is patently absurd, as in the course of counsels 
    representation of her own client, much may be done that is intentionally and 
    necessarily directed toward injuring the opposing partys interests.  On the 
    facts as pleaded here, it is, to borrow the emphatic language of Taylor, J.A. 
    in
Kamahap Enterprises Ltd. v. Chus Central Market Ltd
. (1990), 40 
    B.C.L.R. (2d) 288,
impossible that [solicitor B] could owe a duty of care 
    to Ms. Crooks
.

[11] 
    The impossibility arises out of the very nature of a solicitors duty to her 
    own client.

[12] The impossibility of the existence of a duty of care that I referred 
    to in paragraph 10 above is an impossibility on these pleadings.  Clearly, 
    a solicitor will in some circumstances be held to owe a duty to persons other 
    than her own client, and so may be a barrister.  I do not intend to say that 
    [solicitor B] could in no circumstances be held to owe a duty of care to Ms. 
    Crooks.  But I do say that before such a duty can be found to exist, facts 
    must be proved in evidence  and alleged in pleadings  which describe the 
    relationship and the circumstances from which the duty arose.

Master Bolton then cited case authorities as to the basis for the imposition 
    of a duty of care.  He concluded as follows:

[15]
It is not for me 
    to speculate about what additional facts would support the existence of a 
    duty of care in the case now before me.  All that I can say is that 
    on the facts as presently pleaded, no such duty could possibly be held to 
    exist; the impugned paragraphs disclose no reasonable cause of action.

[53]

Those comments apply equally to the case at bar.  The pleadings as 
    presented fail to present
any
material fact that supports either that 
    Mr. Borzoni had a duty of care towards the appellants or, if he did have such 
    a duty, that he was in breach thereof.  Bouck J. did not err in dismissing 
    the appellants claim in the tort of negligence against Mr. Borzoni.

2. The action is unnecessary, scandalous, frivolous and vexatious

[54]

The appellants assert that this is a whole new case, therefore it 
    is not unnecessary.  The basis for this contention is that the earlier proceedings 
    were based on fraudulent evidence and [that] there is new, previously unavailable, 
    conclusive evidence thus the claim is not unnecessary, scandalous, vexatious 
    and frivolous.  The new evidence advanced by the appellants is, in summary, 
    as follows:

Mr. 
    Borzoni knew before the appellants took occupancy that Mr. Young had an exemption 
    to use marijuana.

Mr. 
    Borzoni knew there was no second hand marijuana smoke in the building.

Mr. 
    Borzoni, and the other defendants, fabricated evidence for submission to the 
    Residential Tenancy Office or to the Supreme Court of British Columbia.

The appellants have suffered personal harm.

[55]

At paragraph 10 of his reasons Bouck J. found the action to be unnecessary, 
    scandalous, vexatious and frivolous because the facts and issues underlying 
    the Youngs claim against Mr. Borzoni were previously determined in other 
    proceedings arising out of the same set of facts.  That finding is, in my 
    opinion, beyond denial.  The reasons emanating from the various proceedings 
    are extensive so I will only note some of the findings in the most summary 
    way.

[56]

In his reasons for judgment of
13 June 2003
Mr. Justice Macaulay, at paragraph 40, commenced a review of 
    the hearing before Arbitrator Gilbert.  He noted that Arbitrator Gilbert said 
    that the Corporation received approximately 38 complaints from residents regarding 
    marijuana odour and identified the premises of origin as that of the appellants.  
    The appellants filed a complaint about harassment and discrimination which 
    was heard by Human Rights Officer Down.  Macaulay J. noted at paragraph 51 
    that Ms. Down concluded that the Complainants unit is the source of marijuana 
    smoke and that she dismissed the appellants complaint because there was 
    no reasonable basis to justify referring it to the tribunal.

[57]

Commencing at paragraph 64 Mr. Justice Macaulay detailed the
Charter
issues raised in Action No. 02-5145.  He said that the appellants 
    had taken a string of relatively benign unconnected events and forced them 
    into a conspiracy theory.  He held, at paragraph 69, that the Corporation 
    attempted to take reasonable steps to accommodate the petitioners, but the 
    petitioners refused to cooperate.  The [Corporation] was entitled to rely 
    on the statute and did so in seeking to evict.

[58]

Macaulay J. held, at paragraph 72, that the appellants claims cannot 
    possibly succeed.  He then drew a number of assumptions in favour of the 
    appellants, but said, at paragraph 78: one key assumption that I cannot make 
    in the petitioners favour is that the neighbours complaints of marihuana 
    smell were unfounded.  The arbitrator came to the opposite conclusion based 
    on the evidence before him, as he was entitled to do.  The judge then dealt 
    with the issues raised by the appellants against the Saanich Police Department 
    and The Capital Regional District, during which he noted as follows:

[114]  During his submission, Mr. Young referred several times to his 
    concern that Mr. Borzoni, who acted as counsel for all the respondents, performed 
    some improper function related to this allegation.  There was simply no evidence 
    to support any allegation of wrongdoing on the part of counsel.

[59]

Mr. Justice Macaulay noted that the appellants contended that the decisions 
    of Arbitrators Gilbert and Katz should be set aside.  They submitted that 
    Arbitrator Gilbert committed numerous procedural errors, misapprehended the 
    evidence before him and was biased.  Macaulay J. said, at paragraph 159, that 
    he had reviewed the finding of Arbitrator Gilbert to determine whether there 
    was evidence on which he could reasonably conclude that there were smells 
    associated with the appellants use of marijuana that adversely affected other 
    tenants in the complex.  He held that there was such evidence and concluded:

[160] 
    I decline to set aside the order of Arbitrator Gilbert.  It follows from the 
    foregoing that I agree with the result obtained before Arbitrator Katz on 
    review.  I also decline to set aside that order.

[161] I dismiss the proceedings brought under both actions.

[60]

On appeal this Court, in reasons delivered orally, noted that the appellants 
    alleged seven errors on the part of Mr. Justice Macaulay.  The appeal was 
    dismissed:
Young et al v. Saanich Police Department
, 2004 BCCA 
    224.

[61]

The appellants further submitted that the judge overlooked, neglected 
    or misapprehended paragraphs 37, 38, 63-65 of the statement of claim.  Those 
    paragraphs state that the respondents became aware on specific dates that 
    Mr. Young legally used marijuana and that Mr. Borzoni made false statements 
    and fabricated documents.  There is no evidence that Bouck J. was unaware 
    of those paragraphs, and an inference that he was unaware of them cannot be 
    drawn.

[62]

Issues of
res judicata
and
issue estoppel
were dealt 
    with in some detail by the respondent in his factum.  I do not find it necessary 
    in the circumstances of this case to delve into those complex legal areas.  
    There is nothing in the proposed new evidence that is either relevant or 
    was not considered in the earlier proceedings.

[63]

I am of the opinion that no error has been demonstrated in Bouck J.s 
    finding that this action against Mr. Borzoni is unnecessary, scandalous, frivolous 
    and vexatious.

3. Abuse of process

[64]

Mr. Justice Bouck held that the claim was an abuse of the courts process.  
    He stated that the appellants were using the court system as a plaything 
    to harass others they do not like.  The appellants submit that in doing so 
    he overlooked a significant number of paragraphs in the statement of claim.  
    There is no substance in that submission.  They also contend that they have 
    new evidence.  The new evidence is of no more value under this heading than 
    it was under the previous one.

[65]

Bouck J. cited
Lawrence v. Sandilands
at paragraphs 95 
    and 96 in support of his finding of abuse of process.  Paragraph 95 reads 
    as follows:

[95] When determining whether proceedings constitute an abuse of process, 
    the court may consider whether the court process is being used dishonestly 
    or unfairly, or for some ulterior or improper purpose.  It may also consider 
    whether there have been multiple or successive related proceedings that are 
    likely to cause vexation or oppression (
Babavic v. Babowech
, [1993] 
    B.C.J. No. 1802 (B.C.S.C.)).

[66]

I am of the opinion that in view of the multiple and successive proceedings 
    instigated by the appellants arising out of the same facts, that it was fitting 
    to find an abuse of process.  This is supported by the submission of Mr. Freeman 
    that the appellants motivation for joining Mr. Borzoni as a defendant is 
    to have him removed as counsel in Action No. 04-0304.  A series of letters 
    from Mr. Young to Mr. Borzoni, mentioned earlier in these reasons, gives credence 
    to that submission.

[67]

I would dismiss the appeal.

Costs

[68]

Mr. Freeman asked for special costs if this appeal is dismissed.  I 
    am of the opinion that his client is clearly so entitled.  While the appellants 
    frivolous and vexatious litigiousness may not amount to scandalous or outrageous 
    conduct, it is certainly reprehensible, being misconduct deserving of reproof 
    or rebuke.
Garcia v. Crestbrook Forest Industries Ltd.
(1994), 
    45 B.C.A.C. 222 at paragraph 17 states:

[17]  the single standard for the awarding of special costs is that the 
    conduct in question properly be categorized as reprehensible.  As 
    Chief Justice Esson said in
Leung v. Leung
, the word reprehensible 
    is a word of wide meaning.  It encompasses scandalous or outrageous 
    conduct but it also encompasses milder forms of misconduct deserving of reproof 
    or rebuke.  Accordingly, the standard represented by the word reprehensible, 
    taken in that sense, must represent a general and all encompassing expression 
    of the applicable standard for the award of special costs.

The Honourable Mr. Justice Thackray

I Agree:

The Honourable Mr. Justice Lowry

I Agree:

The Honourable
Mr. Justice Chiasson


